Decree affirmed. The employee worked for Mount Holyoke College as an assistant cook. She was required to live in Torrey Hall, the dormitory where she worked. Employees were encouraged to attend church services, and no deduction in pay was made for the time spent in attending church. On Sunday morning, January 27, 1957, the employee and other employees left Torrey Hall to attend church. While walking down a flight of steps from the public sidewalk to the public street (which ran through the campus of the college) the employee slipped and was injured. After finding the foregoing facts, the reviewing board concluded that the injury did not arise out of and in the course of the employment and denied compensation. A decree in accordance with this decision was entered by the Superior Court, from which the employee appealed. There was no error. Whether the employee’s injury arose out of and in the course of her employment was essentially a question of fact. The conclusion of the board that it did not cannot be said to be erroneous as matter of law. Bedore’s Case, 339 Mass. 639. See Simmons’s Case, 341 Mass. 319.